UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2185



WILLIAM A. GASKINS, JR.,

                                            Plaintiff -   Appellant,

          versus


PRUCO SECURITIES CORPORATION, a subsidiary of
Prudential Insurance Company of America,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(CA-02-2709-BEL-1)


Submitted: February 19, 2004              Decided: February 24, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William A. Gaskins, Jr., Appellant Pro Se. Bryan David Bolton, Hugh
Michael Bernstein, FUNK & BOLTON, PA, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William A. Gaskins, Jr., appeals the district court’s

order granting summary judgment in favor of Pruco Securities Corp.,

and denying Gaskins’ motion for summary judgment. We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See Gaskins v. Pruco

Sec. Corp., No. CA-02-2709-BEL-1 (D. Md. Sept. 16, 2003).        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -